Case 2:21-cv-00603-SB-PD Document 10 Filed 02/05/21 Page 1 of 3 Page ID #:121




   JS-6
Case 2:21-cv-00603-SB-PD Document 10 Filed 02/05/21 Page 2 of 3 Page ID #:122




       In general, the Court will not grant ex parte relief unless “the moving party’s
cause will be irreparably prejudiced if the underlying motion is heard according to
regular noticed motion procedures” and “the moving party is without fault in
creating the crisis that requires ex parte relief, or . . . the crisis occurred as a result
of excusable neglect.” Mission Power Engineering Co. v. Cont’l Gas Co., 883 F.
Supp. 488, 492 (C.D. Cal. 1995). But here, the Court “need not determine”
whether the application “has met the standard for ex parte relief because the Court
can, and in the ordinary course would, remand a case to state court where it lacks
subject matter jurisdiction.” Wescom Credit Union v. Dudley, No. CV 10-8203
GAF SSX, 2010 WL 4916578, at *1 (C.D. Cal. Nov. 22, 2010); see Fed. R. Civ. P.
12(h)(3) (“If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.”).1

        The Court concludes that removal was inappropriate. First, under 28 U.S.C.
§ 1441(a), a defendant may remove “any civil action brought in a State court of
which the district courts . . . have original jurisdiction.” District courts have
original jurisdiction over all civil actions “arising under the Constitution, laws, or
treaties of the United States.” 28 U.S.C. § 1331. Whether a claim “arises under”
federal law must be determined by reference to the “well-pleaded complaint.”
Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 9 (1983).
It is not enough for removal purposes that a federal question may arise during the
litigation in connection with a defense or counterclaim. Rivet v. Regions Bank of
La., 522 U.S. 470, 475 (1998). Here, Plaintiff’s complaint asserts a single cause of
action for unlawful detainer. Dkt. No. 1 at 15. A single claim for unlawful detainer
is insufficient to invoke federal jurisdiction. See Wachovia Mortg., FSB v. Rabb,
No. 2:15-cv-03903-ODW (AS), 2015 WL 3454558, at *1 (C.D. Cal. May 29,
2015) (collecting cases). And the mere fact that Defendant’s counterclaims or
crossclaims implicate federal law is not enough for this Court to exercise subject
matter jurisdiction. Redevelopment Agency of City of San Bernardino v. Alvarez,
288 F. Supp. 2d 1112, 1115 (C.D. Cal. 2003) (“Removal . . . cannot be based on a
counterclaim or cross-claim raising a federal question.”).

       Second, removal pursuant to 28 U.S.C. § 1443 was also improper. To
remove a case under this statute, the removing party must satisfy a two-part test.
California v. Sandoval, 434 F.2d 635, 636 (9th Cir. 1970). Namely, the party must
show that (1) as a defense to a civil action or prosecution, they have asserted
“rights that are given to them by explicit statutory enactment protecting equal

1
  For the same reason, the Court DENIES Defendant’s request for additional time
to respond to the ex parte application. See Opp. 2.

CV-90 (12/02)                    CIVIL MINUTES – GENERAL              Initials of Deputy Clerk VPC

                                             2
Case 2:21-cv-00603-SB-PD Document 10 Filed 02/05/21 Page 3 of 3 Page ID #:123




racial civil rights”; and (2) “the state courts will not enforce that right” according
to “a state statute or a constitutional provision that purports to command the state
courts to ignore the federal rights.” Id.; see generally Georgia v. Rachel, 384 U.S.
780; Greenwood v. Peacock, 384 U.S. 808. Here, “defendant fails to identify any
federal statutory enactment protecting equal racial civil rights that California courts
are refusing to enforce” and, thus, “removal pursuant to 28 U.S.C. § 1443 is
improper.” Colfin A1-CA4 LLC v. Clark, No. EDCV 13-1162-CAS SPX, 2013 WL
3967656, at *2 (C.D. Cal. Aug. 1, 2013).

       Thus, because the Court has concluded it lacks subject matter jurisdiction
over this case, the case is hereby REMANDED to Los Angeles County Superior
Court.

       Finally, Plaintiffs request attorneys’ fees incurred as a result of Defendant’s
removal. App. 5. A party may recover fees and costs associated with a removal
only if the removal was objectively unreasonable. Martin v. Franklin Capital
Corp., 546 U.S. 132, 141 (2005). “[T]he burden is on the fee applicant to produce
satisfactory evidence—in addition to the attorney’s own affidavits—that the
requested rates are in line with those prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.”
Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008).

       Here, Plaintiff has provided no evidence beyond counsel’s declaration that
the rate requested is appropriate. See La Wave, LLC v. 55 Trading Corp., No.
2:17–cv–04173–ODW (JC), 2017 WL 2636032, at *2 (C.D. Cal. June 19, 2017)
(declining to award fees associated with objectively unreasonable removal in
unlawful detainer action when fee applicant offered only “counsel’s cursory
affidavit” to support fee request). Moreover, while the Court believes it is
appropriate to remand this matter expeditiously on an ex parte basis, it is reluctant
to award fees against a pro se litigant without further process.

       Thus, the Court DENIES Plaintiffs’ request for attorneys’ fees. Defendant is
admonished, however, that future unreasonable removal may be grounds for
attorneys’ fees or sanctions.

         IT IS SO ORDERED.




CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            3
